Citation Nr: 0737633	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-19 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Boston, Massachusetts, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran initially disagreed with the evaluations assigned 
for his tinnitus and heart disorder.  These issues were 
included in the statement of the case, but the veteran did 
not include them in the appeal that he submitted in response.  
He specifically limited his appeal to the issue cited on the 
title page.


FINDING OF FACT

The veteran's hearing acuity is manifested by average pure 
tone thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 53 
decibels in the right ear and 49 decibels in the left ear.  
Speech recognition ability 94 percent correct in the right ear 
and 92 percent correct in the left ear.  This represents Level 
I hearing in both ears.


CONCLUSION OF LAW

The criteria for an initial compensable rating have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Code 
6100 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in August 2004, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in (his/her) possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In October 2006, the veteran was provided with the all 
necessary notifications.  

For evaluation of hearing impairment, examinations are 
conducted using the controlled speech discrimination test 
together with the results of pure tone audiometry testing.  A 
numeric designation of impaired efficiency is then assigned 
based upon the results of these tests and a percentage 
evaluation is reached by correlating the results for each ear.  
38 C.F.R. § 4.85 and Tables VI, VIa, and VII.

When the puretone threshold at each of the four specified 
frequencies is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table Via, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  When 
the puretone threshold is 30 decibels or less at 1000 hertz, 
and 70 decibels or more at 2000 hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment form either Table VI or Table Via, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86.  Appellant's hearing 
loss does not qualify for consideration under this provision.

An audiometric evaluation was conducted for compensation 
purposes for the VA in June 2003.  At that time, the veteran's 
organic hearing acuity shown to be as follows:

Hertz
500
1000
2000
3000
4000
Right ear
N/A
15
60
70
75
Left ear
N/A
25
50
55
60

Thus, his acuity was manifested by average pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 55 
decibels in the right ear and 48 decibels in the left ear.  
Speech recognition ability 100 percent correct in the right 
ear and 100 percent correct in the left ear.  

An audiometric evaluation was conducted for compensation 
purposes for the VA in January 2006.  At that time, the 
veteran's organic hearing acuity shown to be as follows:

Hertz
1000
2000
3000
4000
Right ear
15
60
70
65
Left ear
20
50
60
65

Thus, his acuity was manifested by average pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 53 
decibels in the right ear and 49 decibels in the left ear.  
Speech recognition ability 94 percent correct in the right ear 
and 92 percent correct in the left ear.  All studies equate to 
Level I hearing in each ear.

The assignment of a disability rating for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann  v. Principi, 3 Vet. 
App. 345 (1992).  In the instant case, the application of the 
rating schedule to the pertinent facts demonstrates that a 
compensable evaluation is not warranted for a bilateral 
hearing loss.  Although it is asserted that the veteran 
should be assigned an extraschedular award, it  is noted that 
the Board does not have the authority to assign an 
extraschedular rating in the first instance, and under the 
circumstances of this case the Board finds no basis to refer 
the matter to designated VA officials for consideration of an 
extraschedular increased rating.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  

Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) are 
limited to cases in which there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular rating standards.  Such factors do not 
appear in this case.  There is nothing exceptional about the 
veteran's hearing loss, compared to similarly situated 
veterans.  While he asserts that he has difficulty hearing 
female and adolescent voices, required in his employment, the 
speech recognition scores were noted to be 100 percent in 
2003 and near normal in 2006.  He has not otherwise presented 
evidence that there is "marked interference" with 
employment.  He has not presented evidence of how the hearing 
loss affects his employment.  There is no evidence that his 
employer has made special accommodations secondary to hearing 
loss.  As such, it is believed that a compensable evaluation 
is not warranted nor is extraschedular consideration 
appropriate.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


